Citation Nr: 0937220	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-18 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to 
December 1945.
This matter comes before the Board of Veterans' Appeals 
("Board") on appeal from a November 2007 rating decision 
issued by the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Louis, Missouri, which denied 
the Veteran's claims for service connection for bilateral 
hearing loss and tinnitus.

In a letter dated July 2009, the RO advised the Veteran that 
it had received his request for a Travel Board hearing before 
the Board.  However, in August 2009, the Veteran requested 
that his request for a hearing be withdrawn.  As such, his 
hearing request has been withdrawn.  See 38 C.F.R. §§ 
20.702(d); 20.704(d) (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence regarding whether the Veteran's current bilateral 
hearing loss is the result of a disease, injury or event in 
service.

2.  There is an approximate balance of positive and negative 
evidence regarding whether the Veteran's current tinnitus is 
the result of a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the Veteran's 
current bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(3), 3.309(a) 
(2008).

2.  Resolving doubt in favor of the Veteran, the Veteran's 
current tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326 (2008).  Furthermore, in light of the 
favorable decision for the Veteran in this case, any error in 
the timing or content of VCAA notice, if shown, would be 
moot.

II.  Applicable laws and regulations

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).
In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).

Additionally, service connection for organic diseases of the 
nervous system, such as sensorineural hearing loss, may be 
established on a presumptive basis by showing that the 
disease manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307(a)(3), 3.309(a) ( 2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).



III. Analysis

The Veteran asserts that he has bilateral hearing loss and 
tinnitus as a result of exposure to acoustic trauma during 
active service.  Specifically, he contends that as a result 
of his military occupational specialty as a fireman first 
class in the Navy, he was subjected to acoustic trauma while 
working in boiler rooms around loud boiler and engine noise 
without hearing protection.  See VA examination report, 
November 2007; Informal Hearing Presentation ("IHP"), 
September 2009.

As an initial matter, the Board notes that the Veteran's 
January 1944 service enlistment examination report 
demonstrated findings of normal hearing, with his hearing 
acuity measured at 15/15 for both the right and left ear on a 
whispered voice test; audiometric testing was not performed.  
At this time, it was also noted that the Veteran had a healed 
perforation of his right ear drum, but there was no 
indication that it had any effect on his hearing.  His 
subsequent service treatment reports show no evidence of 
complaints of, treatment for or diagnosis of any hearing 
problems during service.  His December 1945 service 
separation examination report indicated normal findings of 
15/15 for both the right and left ears during a whispered 
voice test; audiometric testing was not performed at 
separation.  In August 1950, the Veteran enlisted in the 
United States Navy Reserves, at which time a whispered voice 
test revealed hearing acuity of 15/15 bilaterally; again, 
audiometric testing was not performed.

The evidence of record shows that following service, the 
Veteran neither sought treatment for, nor received a 
diagnosis of a hearing loss disorder until August 2007, when 
he applied for VA compensation benefits.  In November 2007, 
he was afforded a VA audiology examination as part of his 
application for benefits.  The Veteran reported that he had 
experienced bilateral hearing loss, worse in the right ear, 
since active duty service when he worked around noisy engines 
in a boiler room without hearing protection, where he was in 
charge of firing the boilers.  He added that during his first 
year of active duty service, prior to working in a boiler 
room, he had driven trucks and buses.  He also reported the 
onset of tinnitus during service, but said that he only 
experienced the disorder in his right ear.  The Veteran also 
reported that prior to service, he had worked for on the 
assembly line for General Motors, and following service, 
worked for 25 years at the Ford Motor Company where he spray-
painted cars.  He denied a history of civilian recreational 
noise exposure as well as a family history of hearing loss 
problems.  He noted, however, that he was currently 
experiencing some drainage from his right ear and said that 
he had experienced his last ear infection approximately one 
year earlier in the right ear only.  

During testing, audiological puretone thresholds were 
measured as follows:



    
HERTZ




500
1000
2000
3000
4000
RIGHT
70
80
85
85
85
LEFT
50
55
75
75
75

Speech recognition ability was measured at 36 percent for the 
right ear and 32 percent for the left ear.  Based on these 
results, the criteria for hearing loss disability as 
described under 38 C.F.R. § 3.385 were met bilaterally.  The 
VA examiner diagnosed the Veteran with moderately severe to 
severe sensorineural hearing loss in the right ear, and 
moderate to severe sensorineural healing loss in the left 
ear.  She found that speech reception thresholds were in 
agreement with the puretone test results and word recognition 
scores were poor bilaterally.  

With regard to the question of whether the Veteran's current 
bilateral hearing loss was related to service, the examiner 
stated that because the Veteran's military noise exposure was 
limited, and he had a long history of civilian occupational 
noise exposure, she opined that his current bilateral hearing 
loss and right ear tinnitus were less likely than not the 
result of military service.  Instead, she opined that his 
hearing loss disorders were more likely than not the result 
of occupational noise exposure, as well as the natural aging 
process.  

In December 2007, following the denial of the Veteran's 
claim, the RO received a letter from Kathleen Sinks, a 
private examiner with a masters degree in audiology, who 
wrote that the Veteran had been seen in her office in 
December 2007, at which time she had also reviewed a copy of 
his military service records.  Ms. Sinks stated that the 
Veteran reported having served in the Air Force prior to his 
Navy service, at which time he drove large trucks between 
bases transporting fuel.  He reported that the trucks were 
very noisy and hearing protection had not been provided.  He 
further reported that his subsequent duties in the Navy 
included working as a fireman running and maintaining large, 
noisy boilers, a duty which included daily steam-cleaning of 
the boilers with very loud equipment, and twice-daily 
cleaning of the ash troughs.  The Veteran also stated that he 
had not been provided with any hearing protection in service 
and had first noticed a hearing loss and ringing in his ears 
shortly after enlisting in the Navy.  He reported that 
although he had worked for many years as an assembly line 
worker, he had not been exposed to any significant noise 
during that time.  He also said that he had experienced a 
healed right ear drum perforation prior to service, but that 
his ear drum became perforated again during service shortly 
after he began working around noisy equipment.  Ms. Sinks 
stated that although the Veteran's whispered voice tests 
during service indicated normal hearing, she noted that these 
tests were not indicative of hearing loss because they were 
not sensitive enough to either confirm or deny the presence 
of hearing loss.  Moreover, she noted that it was documented 
in histopathology literature that outer hair cell damage to 
the cochlea occurs before a person reports a perceptual 
change in their hearing.  She also noted that, according to 
the American College of Occupational and Environmental 
Medicine, noise exposure without hearing protection can cause 
and/or contribute to noise-induced hearing loss, acoustic 
trauma and tinnitus in individuals.  Thus, she opined that 
based on her review of the Veteran's service records, her 
interview of the Veteran and the established medical 
literature, the Veteran's current bilateral hearing loss and 
tinnitus were related to military service.  

In January 2008, following another rating decision denying 
the Veteran's service connection claims, the RO received a 
second letter from Kathleen Sinks, who noted that she now had 
her doctorate in audiology.  Dr. Sinks reiterated her opinion 
that the Veteran's current bilateral hearing loss was the 
result of acoustic trauma during service, and added that 
based on her review of current medical treatise information, 
his current tinnitus was as likely as not attributable to the 
same etiology as his bilateral hearing loss.   

In May 2009, following the continued denial of the Veteran's 
service connection claims by the RO, Dr. Sinks submitted a 
third letter, in which she again cited her reasons and bases 
for her opinion that the Veteran's current bilateral hearing 
loss and tinnitus were the result of service.  In her 
statement, Dr. Sinks responded to the RO's contention that 
the Veteran had not informed Dr. Sinks of his recent history 
of an ear infection and stated that she had nonetheless 
reviewed the complete claims folder, including the VA 
audiology examination report, which clearly revealed that he 
had incurred an ear infection a year earlier.  Dr. Sinks also 
noted that she was aware, based on her interview with the 
Veteran, that he had worked at General Motors for five years 
prior to service, but maintained that there was no evidence 
that he had been exposed to excessive occupational noise 
during that time.  She noted that based on the job assigned 
to the Veteran in service (in which he worked around noisy 
machinery), she believed that the military would not have 
placed him in such an environment if he already had hearing 
damage, as they would not have wanted to further damage his 
hearing.  Finally, Dr. Sinks noted that she had taken all of 
this information into account when she prepared her first 
opinion statement in December 2007, and maintained that it 
was the Veteran's exposure to acoustic trauma as a fireman in 
service that had caused his current hearing loss and 
tinnitus.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, to determine where to give 
credit and where to withhold the same, and in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that it cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West; see also Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

In this regard, having reviewed the complete record, the 
Board finds that there is at least an approximate balance of 
positive and negative evidence as to whether or not the 
Veteran's current bilateral hearing loss and right ear 
tinnitus are the result of service.  As noted above, although 
the VA examiner found that the Veteran's current bilateral 
hearing loss disorder and tinnitus were less likely than not 
the result of service, a private doctor of audiology 
concluded, after having reviewed the complete evidence of 
record and conducted an extensive interview with the Veteran, 
that his current hearing loss disorders were in fact the 
result of service.  In addition, the private practioner 
supported her opinion with reasons and bases from medical 
literature and treatises.  

In this regard, the Board notes that the absence of evidence 
of a hearing disability during service or of compensable 
hearing loss within the first year after discharge is not 
fatal to claim for service connection for hearing loss.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, 
service connection for hearing loss may be granted where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post-traumatic 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post-service findings 
to the injury in service, as opposed to intercurrent causes.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, given the nature of his duties in the Navy, 
acoustic trauma during service may be conceded.  

The current audiometric findings meet the regulatory 
requirements for hearing loss disability for VA purposes.  
Accordingly, the remaining question under Hensley is whether 
there is a medically sound basis upon which to attribute the 
post-service findings to the injury in service, as opposed to 
intercurrent causes.

Based on a review of the complete claims folder, the Board 
finds that the evidence is in relative equipoise on the 
question of a relationship between the claimed hearing 
disability and likely noise exposure during military service.

Although the Veteran reported having worked for some 25 years 
as a painter on an automotive assembly line after service, he 
reported that he was not exposed to an excessive amount of 
noise during this time.  Additionally, the Board concludes 
that the lay evidence presented by the Veteran concerning his 
continuity of symptoms after service is generally credible 
and is supported by a competent medical opinion suggesting a 
link between his military service and his bilateral hearing 
loss and tinnitus. 
 
The Board notes that it has also considered the opinion of 
the VA examiner, who concluded that the Veteran's current 
hearing loss and tinnitus disorders were not the result of 
service.  While this opinion appears to weigh against a 
finding that the Veteran's current disorders are the result 
of service, the Board finds the opinion of Dr. Sinks places 
the evidence at least in equipoise with that of the VA 
examiner.  In that regard, the Board notes that when, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.

The Board has considered Ms. Sinks observation that the 
Veteran reported having served in the Air Force (presumably 
when it was still part of the U.S. Army, which was the case 
until 1947) prior to his Navy service, which is not reflected 
in the Veteran's claims file.  However, as noise exposure 
during the Navy was conceded, the Board finds that this 
discrepancy does not affect the probative value of her 
opinion.

In summary, based on the aforementioned reasons, the Board 
concludes that there is at least an approximate balance of 
positive and negative evidence as to whether the Veteran's 
bilateral hearing loss and tinnitus are the result of 
acoustic trauma in service.  Therefore, having resolved doubt 
in favor of the Veteran, the Board finds that service 
connection for bilateral hearing loss and tinnitus are 
warranted, and, to this extent, the benefits sought on appeal 
are granted. 




ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


